Case 9:21-mj-08078-DLB Document 1 Entered on FLSD Docket 03/03/2021 Page 1 of 30




                                                                    SP

                                                            Mar 2, 2021

                                                                      West Palm Beach
Case 9:21-mj-08078-DLB Document 1 Entered on FLSD Docket 03/03/2021 Page 2 of 30




                                                                         SP

                                                                   Mar 2, 2021

                                                                          West Palm Beach




                     via FaceTime
                     XXXXXXXX

      3-2-2021
Case 9:21-mj-08078-DLB Document 1 Entered on FLSD Docket 03/03/2021 Page 3 of 30
Case 9:21-mj-08078-DLB Document 1 Entered on FLSD Docket 03/03/2021 Page 4 of 30
Case 9:21-mj-08078-DLB Document 1 Entered on FLSD Docket 03/03/2021 Page 5 of 30
Case 9:21-mj-08078-DLB Document 1 Entered on FLSD Docket 03/03/2021 Page 6 of 30
Case 9:21-mj-08078-DLB Document 1 Entered on FLSD Docket 03/03/2021 Page 7 of 30
Case 9:21-mj-08078-DLB Document 1 Entered on FLSD Docket 03/03/2021 Page 8 of 30
Case 9:21-mj-08078-DLB Document 1 Entered on FLSD Docket 03/03/2021 Page 9 of 30
Case 9:21-mj-08078-DLB Document 1 Entered on FLSD Docket 03/03/2021 Page 10 of 30
Case 9:21-mj-08078-DLB Document 1 Entered on FLSD Docket 03/03/2021 Page 11 of 30
Case 9:21-mj-08078-DLB Document 1 Entered on FLSD Docket 03/03/2021 Page 12 of 30
Case 9:21-mj-08078-DLB Document 1 Entered on FLSD Docket 03/03/2021 Page 13 of 30
Case 9:21-mj-08078-DLB Document 1 Entered on FLSD Docket 03/03/2021 Page 14 of 30
Case 9:21-mj-08078-DLB Document 1 Entered on FLSD Docket 03/03/2021 Page 15 of 30
Case 9:21-mj-08078-DLB Document 1 Entered on FLSD Docket 03/03/2021 Page 16 of 30
Case 9:21-mj-08078-DLB Document 1 Entered on FLSD Docket 03/03/2021 Page 17 of 30
Case 9:21-mj-08078-DLB Document 1 Entered on FLSD Docket 03/03/2021 Page 18 of 30
Case 9:21-mj-08078-DLB Document 1 Entered on FLSD Docket 03/03/2021 Page 19 of 30
Case 9:21-mj-08078-DLB Document 1 Entered on FLSD Docket 03/03/2021 Page 20 of 30
Case 9:21-mj-08078-DLB Document 1 Entered on FLSD Docket 03/03/2021 Page 21 of 30
Case 9:21-mj-08078-DLB Document 1 Entered on FLSD Docket 03/03/2021 Page 22 of 30
Case 9:21-mj-08078-DLB Document 1 Entered on FLSD Docket 03/03/2021 Page 23 of 30
Case 9:21-mj-08078-DLB Document 1 Entered on FLSD Docket 03/03/2021 Page 24 of 30
Case 9:21-mj-08078-DLB Document 1 Entered on FLSD Docket 03/03/2021 Page 25 of 30
Case 9:21-mj-08078-DLB Document 1 Entered on FLSD Docket 03/03/2021 Page 26 of 30
Case 9:21-mj-08078-DLB Document 1 Entered on FLSD Docket 03/03/2021 Page 27 of 30
Case 9:21-mj-08078-DLB Document 1 Entered on FLSD Docket 03/03/2021 Page 28 of 30
Case 9:21-mj-08078-DLB Document 1 Entered on FLSD Docket 03/03/2021 Page 29 of 30
Case 9:21-mj-08078-DLB Document 1 Entered on FLSD Docket 03/03/2021 Page 30 of 30




                              2nd
